 



Exhibit 10.1
FIFTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
          FIFTH AMENDMENT, dated as of November 20, 2007, to the Second Amended
and Restated Credit Agreement referred to below (this “Amendment”), by and among
DICK’S SPORTING GOODS, INC., a Delaware corporation (“Borrower”), GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as Agent for the Lenders
(in such capacity “Agent”), and the Lenders signatory hereto.
W I T N E S S E T H:
          WHEREAS, Borrower, the other Loan Parties signatory thereto, Agent and
Lenders are parties to that certain Second Amended and Restated Credit
Agreement, dated as of July 28, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and
          WHEREAS, Borrower, Agent and Required Lenders have agreed to amend
certain provisions of the Credit Agreement, in the manner, and on the terms and
conditions, provided for herein;
          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, Borrower, Agent and Required Lenders hereby agree as
follows:
          1. Definitions. Capitalized terms not otherwise defined herein
(including in the Recitals hereto) shall have the meanings ascribed to them in
the Credit Agreement as amended hereby (the “Amended Credit Agreement”).
          2. Amendment to Section 1.3 of the Credit Agreement.
          Section 1.3 of the Credit Agreement is hereby amended and restated in
its entirety as of the Fifth Amendment Effective Date (as hereinafter defined)
to read as follows:
“1.3 Use of Proceeds. Borrower shall use the proceeds of the Revolving Credit
Loan only for (a) payment of Fees, expenses and other costs incurred in
connection with the Transaction, (b) funding a portion of the Acquisition
(including, if applicable, providing the funds for the Acquirer Loan and the
Galyan’s Loan), (c) funding a portion of the Golf Acquisition, (d) refinancing
certain indebtedness of Golf Galaxy and GolfWorks, (e) funding a portion of the
CSG Acquisition, (f) refinancing certain indebtedness of CSG, (g) refinancing
certain indebtedness of Galyan’s, (h) funding all or a portion of any Permitted
Acquisition, and (i) providing (i) working capital financing for Borrower and
its Subsidiaries, (ii) funds for other general corporate purposes of Borrower
and its Subsidiaries and (iii) funds for the purposes otherwise permitted
hereunder, including those referred to in Recital D hereof, and those
transactions explicitly permitted pursuant to Article VI; and for these
purposes, Lenders are willing to make certain loans and other extensions of
credit to Borrower of up to such amount upon the terms and conditions set forth
herein.”

5



--------------------------------------------------------------------------------



 



          3. Amendment to Section 5.8 of the Credit Agreement.
Section 5.8 of the Credit Agreement is hereby amended as of the Fifth Amendment
Effective Date by deleting the last sentence of Section 5.8 in its entirety and
inserting in lieu thereof a new sentence to read as follows:
“Notwithstanding anything to the contrary contained herein, the Loan Parties
shall be permitted to amend, supplement or otherwise modify the Schedules hereto
or to the other Loan Documents in connection with (i) the Golf Acquisition to
the extent contemplated by the Joinder Agreement (Credit Agreement), dated as of
the Second Amendment Effective Date, made by Golf Galaxy and Agent, and the
Joinder Agreement (Credit Agreement), dated as of the Second Amendment Effective
Date, made by GolfWorks and Agent, (ii) the CSG Acquisition to the extent
contemplated by the Joinder Agreement (Credit Agreement) to be entered into
between CSG and Agent, and (iii) any Permitted Acquisition to the extent
contemplated by the Joinder Agreement (Credit Agreement) to be entered into
between the entity being acquired pursuant to the Permitted Acquisition and
Agent.”
          4. Amendment to Section 5.14 of the Credit Agreement.
Section 5.14 of the Credit Agreement is hereby amended as of the Fifth Amendment
Effective Date by inserting new clause (d) after clause (c) to read as follows:
“(d) Borrower shall deliver or cause to be delivered to Agent no later than
ninety (90) days (or such longer period consented to by Agent in its sole
discretion) after the CSG Acquisition Closing Date, duly executed tri-party
control agreements, which tri-party control agreements shall be in form and
substance satisfactory to Agent and its counsel.”
          5. Amendments to Section 6.1 of the Credit Agreement. Section 6.1(a)
of the Credit Agreement is hereby amended as of the Fifth Amendment Effective
Date by deleting the word “and” at the end of clause (v) therein, inserting the
word “and” at the end of clause (vi) therein, and inserting a new clause
(vii) at the end of clause (vi) to read as follows:
“(vii) Borrower may consummate the CSG Acquisition; provided that (i)
immediately before and after giving effect to the CSG Acquisition, no Default
shall have occurred and be continuing or would result therefrom; (ii) no later
than ninety (90) days after the CSG Acquisition Closing Date or such later date
as may be agreed upon by the Agent (and notwithstanding the requirements of
Sections 5.14 and 5.16 to the contrary), the Borrower shall have complied with
the requirements of Sections 5.14 and 5.16, including that (A) the documentation
for such acquisition permits the Agent to obtain a Lien thereon to the extent
provided in Sections 5.14 and 5.16, and (B) duly executed tri-party control
agreements satisfactory to Agent and its counsel with respect to such bank
accounts of CSG as the Agent may reasonably request; and (iii) notwithstanding
the provisions of

6



--------------------------------------------------------------------------------



 



Section 6.1 to the contrary, CSG may not merge or consolidate with, or otherwise
combine with, any Loan Party until such time as CSG has repaid in full the CSG
Indebtedness.”
          6. Amendment to Section 6.2 of the Credit Agreement. Section 6.2 of
the Credit Agreement is hereby amended as of the Fifth Amendment Effective Date
by deleting the word “and” before clause (i) therein and inserting a new clause
(j) at the end of clause (i) to read as follows:
“and (j) Investments in connection with the CSG Acquisition as permitted
pursuant to Section 6.1(a)(vii).”
          7. Amendment to Section 6.3 of the Credit Agreement. Section 6.3 of
the Credit Agreement is hereby amended as of the Fifth Amendment Effective Date
by deleting the word “and” before clause (m) therein and inserting a new clause
(n) at the end of clause (n) to read as follows:
“(n) until ninety (90) days after the CSG Acquisition Closing Date or such later
date as may be agreed upon by the Agent, the CSG Indebtedness; provided, that no
Loan Party shall create, incur, assume or permit to exist any Guaranteed
Indebtedness in respect of the CSG Indebtedness”
          8. Amendment to Section 6.4 of the Credit Agreement. Section 6.4 of
the Credit Agreement is hereby amended as of the Fifth Amendment Effective Date
by deleting the word “and” before clause (e) therein and inserting new clauses
(f) and (g) at the end of clause (e) to read as follows:
“(f) payments of consulting and other fees and amounts in connection with
Permitted Acquisitions and the CSG Acquisition on terms reasonably satisfactory
to Agent, and (g) payment of amounts earned pursuant to Section 2.6 of the CSG
Stock Purchase Agreement relating to the Deferred Purchase Price”
          9. Amendment to Section 6.7 of the Credit Agreement. Section 6.7 of
the Credit Agreement is hereby amended as of the Fifth Amendment Effective Date
by deleting the word “and” before clause (f) therein and inserting new clause
(g) at the end of clause (f) to read as follows:
“(g) until ninety (90) days after the CSG Acquisition Closing Date or such later
date as may be agreed upon by the Agent, Liens securing the CSG Indebtedness;
provided, that such Liens shall not be created or permitted to exist on any
properties or assets of any Loan Party other than CSG.”
          10. Amendments to Annex A of the Credit Agreement. Annex A of the
Credit Agreement is hereby amended as of the Fifth Amendment Effective Date by,

  a.   amending the definition of “Permitted Acquisition” as follows:

(i) deleting the lead-in paragraph and inserting in lieu thereof,

7



--------------------------------------------------------------------------------



 



“‘Permitted Acquisition’ shall mean an acquisition (whether pursuant to an
acquisition of Stock, assets or otherwise) by Borrower or any Subsidiary from
any Person of a business or of all or substantially all of the assets or of all
of the Stock of any domestic Person (or any division thereof) or GolfWorks
Canada in which the following conditions are satisfied (or, solely with respect
to clauses (b) and (d) below, waived by Agent in its sole discretion):”
(ii) deleting “concurrently with” in clause (c) therein, and inserting in lieu
thereof, “within thirty (30) days after”.

  b.   adding the following new definitions in appropriate alphabetical order
therein:

“CSG” shall mean Chick’s Sporting Goods, Inc., a California corporation.
“CSG Acquisition” shall mean the acquisition by Borrower of all the issued and
outstanding shares of capital Stock of CSG, in accordance with the terms and
conditions of the CSG Stock Purchase Agreement, without waiver of any conditions
thereto which have not been approved by the Agent in its sole discretion.
“CSG Acquisition Closing Date” shall mean the date on which the CSG Acquisition
is consummated in accordance with the terms hereof and the CSG Stock Purchase
Agreement.
“CSG Indebtedness” shall mean the obligations of CSG as of the CSG Acquisition
Closing Date to Wells Fargo Retail Finance II, LLC under that certain Second
Amended and Restated Loan and Security Agreement dated January 21, 2005, as
amended, and related agreements, which shall, unless otherwise agreed upon by
Agent, in no event exceed $27,000,000 in aggregate principal amount.
“CSG Stock Purchase Agreement” shall mean that certain Stock Purchase Agreement
to be entered into among CSG, the owners of the outstanding equity of CSG and
Borrower in substantially the form of the draft Stock Purchase Agreement
delivered to Agent and Lenders on November 6, 2007, with such changes,
amendments or modifications as Agent may approve in its sole discretion.
          11. Representations and Warranties. To induce Required Lenders and
Agent to enter into this Amendment, Borrower hereby represents and warrants
that, after giving effect to this Amendment:

  a.   Each of the execution, delivery and performance by Borrower and each
other Loan Party which is party to the Guaranty of this Amendment and the
performance of the Amended Credit Agreement are (i) within Borrower’s and each
such Loan Party’s corporate power and have been duly authorized by all necessary
corporate and shareholder action; (ii) do not contravene any provision of any
Loan Party’s charter or bylaws or equivalent organizational or charter or other
constituent documents; (iii) do not violate any law or regulation, or any

8



--------------------------------------------------------------------------------



 



order or decree of any court or Governmental Authority; (iv) do not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which any Loan Party is a party or by which any Loan Party or any of its
property is bound; (v) do not result in the creation or imposition of any Lien
upon any of the property of any Loan Party other than those in favor of Agent,
on behalf of itself and the Lenders, pursuant to the Loan Documents; and (vi) do
not require the consent or approval of any Governmental Authority or any other
Person.

  b.   This Amendment has been duly executed and delivered by or on behalf of
Borrower and each other Loan Party which is party to the Guaranty.     c.   Each
of this Amendment and the Amended Credit Agreement constitutes a legal, valid
and binding obligation of Borrower and each such Loan Party enforceable against
Borrower and such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).     d.   No Default or Event of Default has
occurred and is continuing both before and after giving effect to this
Amendment.     e.   No action, claim or proceeding is now pending or, to the
knowledge of any Loan Party signatory hereto, threatened against such Loan
Party, at law, in equity or otherwise, before any court, board, commission,
agency or instrumentality of any federal, state, or local government or of any
agency or subdivision thereof, or before any arbitrator or panel of arbitrators,
which challenges such Loan Party’s right, power, or competence to enter into
this Amendment or, to the extent applicable, perform any of its obligations
under this Amendment, the Amended Credit Agreement or any other Loan Document,
or the validity or enforceability of this Amendment, the Amended Credit
Agreement or any other Loan Document or any action taken under this Amendment,
the Amended Credit Agreement or any other Loan Document or which if determined
adversely could have or result in a Material Adverse Effect. To the knowledge of
each Loan Party, there does not exist a state of facts which is reasonably
likely to give rise to such proceedings.     f.   All representations and
warranties of the Loan Parties contained in the Credit Agreement and the other
Loan Documents are true and correct as of the date hereof with the same effect
as though such representations and warranties had been made on and as of the
date hereof, except to the extent that any such representation or warranty
expressly relates to an earlier date.

9



--------------------------------------------------------------------------------



 



          12. Additional Agreements. Borrower hereby agrees to deliver to Agent
on the CSG Acquisition Closing Date, a duly executed, complete and correct copy
of the CSC Stock Purchase Agreement (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other material
documents delivered pursuant thereto or in connection therewith).
Notwithstanding anything to the contrary contained in Section 8.1(d) of the
Credit Agreement, Agent and Lenders hereby waive as of the Fifth Amendment
Effective Date any Default or Event of Default that may arise under
Section 8.1(d) solely as a result of a default by CSG under the CSG
Indebtedness.
          13. Remedies. This Amendment shall constitute a Loan Document. The
breach by any Loan Party of any representation, warranty, covenant or agreement
in this Amendment shall constitute an immediate Event of Default hereunder and
under the other Loan Documents.
          14. No Other Amendments/Waivers. Except as expressly provided for
herein, the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their
terms. In addition, this Amendment shall not be deemed a waiver of any term or
condition of any Loan Document by the Agent or the Lenders with respect to any
right or remedy which the Agent or the Lenders may now or in the future have
under the Loan Documents, at law or in equity or otherwise or be deemed to
prejudice any rights or remedies which the Agent or the Lenders may now have or
may have in the future under or in connection with any Loan Document or under or
in connection with any Default or Event of Default which may now exist or which
may occur after the date hereof. The Credit Agreement and all other Loan
Documents are hereby in all respects ratified and confirmed.
          15. Waiver of Claims. Borrower hereby waives, releases, remises and
forever discharges Agent, Lenders and each other Indemnified Person from any and
all Claims of any kind or character, known or unknown, which Borrower ever had,
now has or might hereafter have against Agent or any Indemnified Person which
relates, directly or indirectly, to any acts or omissions of Agent or such
Lender or any other Indemnified Person on or prior to the Fifth Amendment
Effective Date.
          16. Fees and Expenses. Borrower hereby reconfirms its obligations
pursuant to Section 11.2 of the Credit Agreement to pay and reimburse Agent for
all reasonable out-of-pocket expenses (including, without limitation, reasonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.
          17. Effectiveness. This Amendment shall become effective as of
November 20, 2007 (the “Fifth Amendment Effective Date”) only upon satisfaction
in full in the judgment of the Agent of each of the following conditions:

  a.   Amendment. Agent shall have received eight (8) original copies of this
Amendment duly executed and delivered by Agent, Lenders and Borrower and
acknowledged by the other Loan Parties.     b.   Representations and Warranties.
All representations and warranties contained in this Amendment shall be true and
correct on and as of the Fifth Amendment Effective Date.

10



--------------------------------------------------------------------------------



 



          18. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE LAWS OF
THE STATE OF NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
5-1401, FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
          19. Counterparts. This Amendment may be executed by the parties hereto
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
[SIGNATURE PAGES FOLLOW]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

            BORROWER:


DICK’S SPORTING GOODS, INC.
      By:   /s/ Timothy E. Kullman         Name:   Timothy E. Kullman       
Title:   Senior Vice President and
Chief Financial Officer     

12



--------------------------------------------------------------------------------



 



            AGENT:


GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent
      By:   /s/ Joseph H. Burt         Name:   Joseph Burt        Its: Duly
Authorized Signatory     

13



--------------------------------------------------------------------------------



 



            LENDERS:


GENERAL ELECTRIC CAPITAL
CORPORATION
      By:   /s/ Joseph H. Burt         Name:   Joseph Burt        Its: Duly
Authorized Signatory     

14



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ James M. Steffy         Name:   James M. Steffy        Title:  
Vice President     

15



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Andrew Cerassi         Name:   Andrew Cerassi        Title:  
Vice President     

16



--------------------------------------------------------------------------------



 



            NATIONAL CITY BUSINESS CREDIT, INC.
      By:   /s/ Matthew Potter         Name:   Matthew Potter        Title:  
Vice President     

17



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Anthony D. Braxton         Name:   Anthony D. Braxton       
Title:   Director     

18



--------------------------------------------------------------------------------



 



            CITIZEN’S BANK OF PENNSYLVANIA
      By:   /s/ Don Cmar         Name:   Don Cmar        Title:   Vice
President     

19



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
formerly known as
JP MORGAN CHASE BANK
      By:   /s/ James M. Barbato         Name:   James M. Barbato       
Title:   Vice President     

20



--------------------------------------------------------------------------------



 



Each of the undersigned Loan Parties hereby (i) acknowledges each of the
amendments and waivers to the Credit Agreement effected by this Amendment and
(ii) confirms and agrees that its obligations under its Guaranty shall continue
without any diminution thereof and shall remain in full force and effect on and
after the effectiveness of this Amendment.
ACKNOWLEDGED, CONSENTED and AGREED to as of the date first written above.

            AMERICAN SPORTS LICENSING, INC.
      By:   /s/ Timothy E. Kullman         Name:   Timothy E. Kullman       
Title:   President     

            DSG OF VIRGINIA, LLC
      By:   /s/ Jeffrey R. Hennion         Name:   Jeffrey R. Hennion       
Title:   President     

            GALYAN’S TRADING COMPANY, INC.
      By:   /s/ Timothy E. Kullman         Name:   Timothy E. Kullman       
Title:   Vice President, Secretary and Treasurer     

            GALYAN’S NEVADA, INC.
      By:   /s/ Timothy E. Kullman         Name:   Timothy E. Kullman       
Title:   Secretary and Treasurer     

            GALYAN’S OF VIRGINIA, INC.
      By:   /s/ Timothy E. Kullman         Name:   Timothy E. Kullman       
Title:   Secretary and Treasurer     

21



--------------------------------------------------------------------------------



 



            GOLF GALAXY, INC.
      By:   /s/ John T. Wolfe         Name:   John T. Wolfe        Title:   Vice
President     

            GOLF GALAXY GOLFWORKS, INC.
      By:   /s/ John T. Wolfe         Name:   John T. Wolfe        Title:   Vice
President     

22